ORDER

PER CURIAM.
Upon review of this recently docketed appeal, the court considers whether the appeal should be transferred to the United States Court of Appeals for the Fifth Circuit.
This is an appeal in a criminal case. It appears that the United States District Court for the Southern District of Texas inadvertently transmitted the notice of appeal to this court. This court’s jurisdiction does not extend to criminal matters. 28 U.S.C. § 1295. Accordingly, the appeal is transferred to the Fifth Circuit pursuant to 28 U.S.C. § 1681 (court may transfer an appeal “to any other such court in which the action or appeal could have been brought....”).
Accordingly,
IT IS ORDERED THAT:
The appeal is transferred to the United States Court of Appeals for the Fifth Circuit pursuant to 28 U.S.C. § 1631.